
	

113 HR 1722 IH: Burdensome Paperwork Reduction for Our Miners Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1722
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. McKinley (for
			 himself, Mr. Enyart,
			 Mr. Griffith of Virginia, and
			 Mr. Roe of Tennessee) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Labor to conduct a review of
		  the forms related to obtaining workers’ compensation benefits under the Federal
		  Black Lung Benefits Program.
	
	
		1.Short titleThis Act may be cited as the
			 Burdensome Paperwork Reduction for Our
			 Miners Act.
		2.Review of black
			 lung forms
			(a)ReviewNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Labor, acting through the Director of the Division of Coal Mine Workers’
			 Compensation and the Chief Information Officer of the Department of Labor, and
			 in consultation with the Director of the Office of Management and Budget, shall
			 conduct a review of the forms related to obtaining workers’ compensation
			 benefits under the Federal Black Lung Benefits Program to determine whether it
			 is feasible to combine or reduce such forms in order to further the purposes of
			 the Paperwork Reduction Act of 1995 (Public Law 104–13).
			(b)ImplementationNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall implement any feasible combination or reduction of the forms related to
			 obtaining workers’ compensation benefits under the Federal Black Lung Benefits
			 Program identified in the review conducted under subsection (a).
			(c)Reports
				(1)Initial report
			 of reviewNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit a report to Congress that describes the
			 findings of the review conducted under subsection (a).
				(2)Report of
			 implementationNot later than 1 year after the Secretary
			 implements any combination or reduction of the forms related to obtaining
			 workers’ compensation benefits under the Federal Black Lung Benefits Program
			 under subsection (b), the Secretary shall submit a report to Congress that
			 describes such implementation.
				
